Case: 15-15000   Date Filed: 10/03/2017   Page: 1 of 3


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-15000
                       ________________________

                   D.C. Docket No. 1:14-cv-24594-MGC



In Re: MRS. PATRICIA DOUGHERTY,

BRIAN A. SIDMAN,
an individual,

                                              Plaintiff-Counter
                                              Defendant-Appellee,

                                  versus

JOSEPH P. DOUGHERTY,
11106 Crescent Bay Blvd.
Clermont, FL 34711
352-988-3507
an individual,

                                              Defendant-Third Party
                                              Plaintiff-Counter
                                              Claimant-Appellant,
                Case: 15-15000       Date Filed: 10/03/2017       Page: 2 of 3


DOMAINS BY PROXY LLC,
a Delaware corporation, et al.,

                                                          Defendants,

LOUIS ROGERS
10900 Nuckols Road
Suite 200
Glen Allen, VA 23060
804-290-7900, et al.,

                                                          Third Party Defendants.

                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                      (October 3, 2017)

Before HULL, JORDAN, and BOGGS, * Circuit Judges.

PER CURIAM:

       After careful review of the record and the parties’ briefs, and with the

benefit of oral argument, this Court finds no reversible error in the district court’s

October 6, 2015 order denying Appellant Joseph P. Dougherty’s request for costs

and attorney’s fees or in the district court’s April 19, 2016 order denying Appellant



       *
        Honorable Danny J. Boggs, United States Circuit Judge for the Sixth Circuit, sitting by
designation.
                                             2
               Case: 15-15000   Date Filed: 10/03/2017   Page: 3 of 3


Dougherty’s motion for reconsideration. Accordingly, we affirm both of the

district court’s orders.

       AFFIRMED.




                                        3